Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This action is responsive to the RCE filed on 10/25/2021 to the Application filed on 3/9/2020.  
This application claims benefit of Priority under 35 U.S.C. §119 (a) from Japanese Patent Application No. JP2019-053005 filed on 3/20/2019.
Claims 1-19 are pending in the case.  Claims 1, 9, 15, and 16 are independent claims.



EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

Authorization for this examiner’s amendment was given in telephone interview on 21 July 2022 and in subsequent voice mail by applicant’s representative David Edmondson.

	Please replace the following claims: 

1. (Currently Amended) A display device comprising:
a memory that stores a plurality of instructions; and processing circuitry that executes the plurality of instructions, configured to:
receive data identification information for identifying event data indicating content of an executed event and processing content identification information for identifying processing content of the event data associated with the event data from a management system that is on an external network and that stores the event data in association with the processing content identification information;
display, on a display, a data selection screen including the data identification information and the processing content identification information;
acquire identification information for identifying a user or an organization;
accept a selection of event data identified by the data identification information, using the data selection screen displayed on the display; 
transmit a deletion request of the selected event data including the identification information to the management system, wherein the display device is one of a plurality of types of devices, including at least a device that executes printing function;
wherein the management system stores the event data in association with the processing content identification information at a plurality of locations on the external network; and 
the processing circuitry is configured to display, on the display, the data selection screen including the plurality of locations, the data identification information, and the processing content identification information; 
accept the selection of the one of the plurality of locations and of the event data identified by the data identification information, using the data selection screen displayed on the display; and transmit the deletion request of the selected event data at the selected one of the plurality of locations to the management system.

9. (Currently Amended) A remote device management system comprising:
the display device of claim 1; and
a management system communicably connected to the display device, the management system comprising:
a memory that stores a plurality of instructions; and processing circuitry that executes the plurality of instructions, configured to:
store event data and processing content identification information in the memory of the remote device management system in association with each other;
transmit data identification information for identifying the event data and the processing content identification information associated with the event data to the display device;
receive a deletion request for the event data identified by the data identification information transmitted from the display device that has received the data identification information; 
delete the event data relating to the deletion request;
wherein the management system stores the event data in association with the processing content identification information at a plurality of locations on the external network; and 
the processing circuitry is configured to display, on the display, the data selection screen including the plurality of locations, the data identification information, and the processing content identification information; 
accept the selection of the one of the plurality of locations and of the event data identified by the data identification information, using the data selection screen displayed on the display; and transmit the deletion request of the selected event data at the selected one of the plurality of locations to the management system.

15. (Currently Amended) A data deletion request method executed by a display device, the method comprising:
receiving data identification information for identifying event data indicating content of an executed event and processing content identification information for identifying processing content of the event data associated with the event data from a management system that is on an external network and that stores the event data in association with the processing content identification information;
displaying a data selection screen including the data identification information and the processing content identification information on a display;
acquiring identification information for identifying a user or an organization;
accepting a selection of the event data identified by the data identification information using the data selection screen displayed on the display; 
transmitting a request to delete the selected event data including the identification information to the management system, wherein the display device is one of a plurality of devices, including at least a device that executes a printing function;
wherein the management system stores the event data in association with the processing content identification information at a plurality of locations on the external network; and 
the processing circuitry is configured to display, on the display, the data selection screen including the plurality of locations, the data identification information, and the processing content identification information; 
accept the selection of the one of the plurality of locations and of the event data identified by the data identification information, using the data selection screen displayed on the display; and transmit the deletion request of the selected event data at the selected one of the plurality of locations to the management system.

16. (Currently Amended) A non-transitory recording medium storing a plurality of instructions which, when executed by one or more processors, causes the processors to perform an access control method comprising:
displaying a data selection screen including data identification information and processing content identification information on a display of a display device;
acquiring identification information for identifying a user or an organization;
accepting a selection of event data identified by the data identification information using the data selection screen displayed on the display; 
transmitting a request to delete the selected event data including the identification information to a management system that is on an external network,
wherein the display device is one of a plurality of types of devices, including at least a device that executes a printing function;
wherein the management system stores the event data in association with the processing content identification information at a plurality of locations on the external network; and 
the processing circuitry is configured to display, on the display, the data selection screen including the plurality of locations, the data identification information, and the processing content identification information; 
accept the selection of the one of the plurality of locations and of the event data identified by the data identification information, using the data selection screen displayed on the display; and transmit the deletion request of the selected event data at the selected one of the plurality of locations to the management system.

17. (Canceled). 

REASONS FOR ALLOWANCE

The following is an Examiner’s statement of reasons for allowance:

Claims 1-16 and 18-19 are allowed. 

The cited prior art of record does not disclose combination of method and device comprising:
A display device comprising:
a memory that stores a plurality of instructions; and processing circuitry that executes the plurality of instructions, configured to:
receive data identification information for identifying event data indicating content of an executed event and processing content identification information for identifying processing content of the event data associated with the event data from a management system that is on an external network and that stores the event data in association with the processing content identification information;
display, on a display, a data selection screen including the data identification information and the processing content identification information;
acquire identification information for identifying a user or an organization;
accept a selection of event data identified by the data identification information, using the data selection screen displayed on the display; 
transmit a deletion request of the selected event data including the identification information to the management system, wherein the display device is one of a plurality of types of devices, including at least a device that executes printing function;
wherein the management system stores the event data in association with the processing content identification information at a plurality of locations on the external network; and 
the processing circuitry is configured to display, on the display, the data selection screen including the plurality of locations, the data identification information, and the processing content identification information; 
accept the selection of the one of the plurality of locations and of the event data identified by the data identification information, using the data selection screen displayed on the display; and transmit the deletion request of the selected event data at the selected one of the plurality of locations to the management system.

ALLOWABLE SUBJECT MATTER

Claims 1-16 and 18-19 are allowed with the examiner’s amendment noted above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANETTE J PARKER whose telephone number is (571)270-3647. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEANETTE J PARKER/Primary Examiner, Art Unit 2175